Opinion by
Judge Rogers,
William T. Hreha, an unemployment compensation claimant, has appealed from an order of the Unemployment Compensation Board of Review affirming a decision of a referee of the Bureau of Employment Security disallowing benefits on the ground that the appellant had voluntarily terminated his employment. The only question submitted is whether the decision appealed from is supported by substantial evidence.
The appellant contends that the evidence shows that he did not quit but that he was discharged. Both the claimant and his employer appeared and gave evidence at the referee’s hearing. Neither had the assistance of counsel. We are satisfied that the record amply supports the referee’s findings that the claimant worked for hourly wages, that he was excused from work to keep a doctor’s appointment on October 31, 1974, that he protested the deduction from his wages of the pay he would have earned on October 31, 1974, and that he voluntarily quit his employment on November 8, 1974, the day he received the disputed pay check. The employer categorically de*32nied that he discharged the claimant. The claimant, who now contends that he was in fact, if not by words, discharged, testified that he had for some time been dissatisfied because he had not received an assertedly promised raise, and that the amount of his gross pay of $115.00 a week was too little, declaring “Why should I take a job when I was making that much when I was unemployed. For me to drive, to come down from the mountain, it was costing me money to work there — run my car, the gas.” His final statement at the hearing was: “I wasn’t going to continue working under those kind of conditions.”
Order
And Now, this 16th day of January, 1976, it is ordered that the instant appeal be and it is dismissed, and the decision of the Unemployment Compensation Board of Review be and it is affirmed.